[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
The petitioner brings this petition alleging that he received a disciplinary report on March 16, 1995 because of a photograph found with the petitioner's personal property which photograph was said to contain a Security Risk Group hand sign of the Latin Kings. He was kept in segregation until March 23, 1995 when the investigation was completed and then released from segregation.
The petitioner stated that he has pursued through administrative channels to clear his record of any gang ties which resulted in the creation of his Security Risk Group file. By letter dated December 21, 1995, Dennis Coyle, Director of Security, notified the petitioner that "his Security Risk Group Latin Kings membership was removed from the computer" and his file placed inactive.
"Questions which do not concern the lawfulness of the detention cannot properly be reviewed on habeas corpus." Sanchezv. Warden, 214 Conn. 23, 33. Protected liberty interests arise from the constitution or the laws of the states. Hewitt v. Helms,459 U.S. 460, 466. An inmate has no property or liberty interest in prison employment, increased recreation or educational courses. Santiago v. Commissioner of Correction,39 Conn. App. 674, 680. Further, the warden has discretion to classify prisoners and it's now removal makes any possible claim moot. "The hallmark of a moot case or controversy is that the relief sought can no longer be given or is no longer needed." MartinTrigona v. Shiff, 702 F.2d 380, 386 (2d Cir. 1983).
For the reasons stated the petition is dismissed.
Thomas H. Corrigan Judge, Trial Referee